DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered.
i.	Applicant argues – with regard to claims 1, 10, 17 – that the teaching by the reference Nam et al. (2015/0154908) fails to disclose a test frame being imperceptible on electronic display, in light of applying Vdata during image display drive.
	The Office respectfully disagrees.  Relative to the illustration of Figure 8, Vdata is applied during image display drive’s [0028] {circle around (2)} period [0068].  It is not until the subsequent {circle around (2)} period, following each among ST1 and ST2 being turned off, that current is applied to the OLED and light is emitted [0069].  By virtue of the application of Vdata 
ii.	Applicant argues – with regard to claims 2, 11 – that Nam fails to disclose applying a second adjusted test gray voltage to the component during the test frame.
The Office agrees.  The rejection of claims 2 and 11, and thus claims depending therefrom, is withdrawn.
iii.	Applicant argues the failure of additionally cited prior art to cure the deficiencies of Nam, with regard to claims 14, 16.
The Office respectfully disagrees.  The argument is moot in view of the maintained rejection, in view of the above indicated interpretation of Nam.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 1, 8 – 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (2015/0154908; hereinafter Nam).

Regarding claim 1, Nam discloses a method for operating an electronic display [0003], comprising: 
applying a first gate-to-source voltage (Figure 13: Comprising at least one of applied voltages V1, V2) to a component (DT of Figure 6) of the electronic display (10 of Figure 4) during a prior frame ([0082]: e.g. product shipping step); 
determining a test gray voltage shift (.DELTA.TG) (Difference in {a} mobility, represented as slope of output voltages [0018]; and {b} threshold, represented as an offset voltage value [0046] relative to reference voltage [0047]; between G1 and G2 in Figure 13) based on the first V.sub.GS (At least one of V1, V2) of the prior frame ([0082]: e.g. product shipping step); and 
applying an adjusted test gray (TG) voltage ([0068]: VDATA) to the component (DT of Figure 6) during a test frame (Figure 8: Comprising {circle around (2)} period), wherein 
the adjusted TG voltage comprises a sum of the .DELTA.TG and a base TG voltage (Analogous base voltage comprising input digital video data, which is modified with applied gain and offset values, to produce MDATA [0086], conversion of MDATA into image display data voltage [0043] VDATA [0056]), and 
the adjusted TG voltage is configured to compensate for variations in the first V.sub.GS ([0053]: Vdata comprising indicated compensation) during the prior frame ([0082]: Compensating for difference between reference {from, e.g. product shipping step} and current {Figure 13} states’ sensing voltage{s}).  

During {circle around (2)} period of image display drive (Figure 8; [0028]) Nam’s Vdata is applied to node N1, programming the driving transistor gate-source voltage to a desired level [0068].  It is not until the subsequent {circle around (3)} period, during which a driving current is applied to the OLED (Figure 6) that light is emitted [0069].
The claimed “...imperceptible...” descriptor of the test frame, is interpreted to communicate the lack of a visual artifact during the test frame, as discussed in the instant application [0056]1.  An analogous test frame, similarly not having such a visual artifact, is interpreted to be strongly suggested by Nam’s discussion of applying the compensation data voltage during a period preceding the flow of current across the light emitting element.  Despite an outright statement of the aforementioned {circle around (2)} period being “...imperceptible...” as claimed, this reasoning forms the basis by which Nam is interpreted to read fairly on this limitation.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Nam reads fairly on the method comprising an imperceptible test frame as claimed, in view of the above reasoning.

Regarding claim 8, Nam discloses the method of claim 1.  Nam discloses the method wherein the component comprises an organic light emitting diode (OLED) of the electronic display [0016].  



Regarding claim 10, Nam discloses an electronic device [0003] comprising: 
an electronic display (10 of Figure 4) comprising a plurality of regions across the electronic display (Comprising P of Figure 5), wherein 
each region of the plurality of regions comprises a first organic light emitting diode (OLED) pixel [0041] configured generate an image on the electronic display [0016]; and 
a controller (11 of Figure 4) configured to apply control signals (Image display data voltage, image display gate pulse [0042] regulated by data and gate control signals output from controller [0045]) to the first OLED of each region of the plurality of regions (Comprising P of Figure 5), wherein the controller is configured to: 
apply a plurality of first control signals (Figure 4: Along 14, 15) to the plurality of first OLEDs (P of Figures 5, 6) of the electronic display (10 of Figure 4) during a prior frame ([0082]: e.g. product shipping step), wherein 
each first OLED (OLED of Figure 6) of the plurality of OLEDs (Within respective P of Figure 5) receives a respective first control signal of the plurality of first control signals (Comprising at least one of image display data voltage, image display gate pulse [0042] transmitted pixels formed at intersection of respective ones among 14, 15 in Figure 4); 

.DELTA.TG value (Difference in {a} mobility, represented as slope of output voltages [0018]; and {b} threshold, represented as an offset voltage value [0046] relative to reference voltage [0047]; between G1 and G2 in Figure 13) is based on a first control signal of the prior frame (Data voltages applied to pixels are means by which sensing voltages are produced during shipping step [0082] to generate compensation data comprising gain and offset applied to video data gray level [0086]); and 
apply adjusted test gray (TG) voltages ([0068]: VDATA) to the plurality of first OLEDs (Within P of Figure 5; [0041]) of the electronic display during a test frame (Figure 8: Comprising {circle around (2)} period), wherein 
adjusted TG voltage comprises a sum of a.DELTA.TG value and a base TG voltage (Analogous base voltage comprising input digital video data, which is modified with applied gain and offset values, to produce MDATA [0086], conversion of MDATA into image display data voltage [0043] VDATA [0056]), wherein 
the adjusted TG voltages is configured to compensate for variations in the first control signals (Gain and offset values modifying input digital video data [0086] are based on sensing voltages [0079] captured in display pixels [0078]) during the prior frame ([0082]: e.g. product shipping step).  

|Regarding (a)| During {circle around (2)} period of image display drive (Figure 8; [0028]) Nam’s Vdata is applied to node N1, programming the driving transistor gate-source voltage to a desired level [0068].  It is not until the subsequent {circle around (3)} period, during which a driving current is applied to the OLED (Figure 6) that light is emitted [0069].
The claimed “...imperceptible...” descriptor of the test frame, is interpreted to communicate the lack of a visual artifact during the test frame, as discussed in the instant application [0056]2.  An analogous test frame, similarly not having such a visual artifact, is interpreted to be strongly suggested by Nam’s discussion of applying the compensation data voltage during a period preceding the flow of current across the light emitting element.  Despite an outright statement of the aforementioned {circle around (2)} period being described as “...imperceptible...” as claimed, the above reasoning forms the basis by which Nam is interpreted to read fairly on the limitation.
|Regarding (b)| The indication by Nam that reference compensation values may be updated every sensing period [0085] and the gain/offset values may be updated in a chosen process [0072], in light of the above mapping of Nam to the claimed invention, that analogous teachings of the aforementioned base TG voltage and .DELTA.TG may be updated and thus exist in plurality.  The adjusted TG voltage resulting from the sum of TG voltage 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Nam reads fairly on the method wherein (a) the test frame being imperceptible on the electronic display, wherein (b) the test gray shift existing in plurality and adjusted TG voltage existing in plurality, as claimed, in view of the above reasoning.

Regarding claim 17, Nam discloses a non-transitory, computer-readable medium (20 of Figure 4) comprising executable instructions for a processor (11) of an electronic device (Comprising 10), the executable instructions comprising instructions to: 
apply a gate-to-source voltage (V.sub.GS) signal (Figure 13: Comprising at least one of V1, V2) to a plurality of components (P of Figure 5) of an electronic display of the electronic device (Comprising 10 of Figure 4), wherein 
each component of the plurality of components (P of Figure 5) receives V.sub.GS signal (Comprising at least one of V1, V2) during a prior frame ([0082]: Example of product shipping step); 
determine a test gray voltage shift (.DELTA.TG) value (Difference in {a} mobility, represented as slope of output voltages [0018]; and {b} threshold, represented as an offset voltage value [0046] relative to reference voltage [0047]; between G1 and G2 in Figure 13) for the plurality of components based on the V.sub.GS signal of the prior frame ([0082]: Comprising the example of at least one of V1, V2 during product shipping step); and 

the adjusted TG voltage for each component comprises a first sum of the .DELTA.TG value for the respective component and a first test gray (TG1) voltage (Analogous base voltage comprising input digital video data, which is modified with applied gain and offset values, to produce MDATA [0086], conversion of MDATA into image display data voltage [0043] VDATA [0056]), wherein 
the adjusted TG voltage is configured to compensate for variations in the V.sub.GS signal during the prior frame (Vdata comprising indicated compensation [0053] applied to pixels [0043]) during the prior frame ([0082]: Compensating for difference between reference {from, e.g. product shipping step} and current {Figure 13} states’ sensing voltage{s}).  
Nam does not make an outright statement of (a) the test frame being imperceptible on the electronic display, wherein (b) the test gray shift existing in plurality, adjusted TG voltage existing in plurality, with a second sum of the .DELTA.TG value for the respective component and a second test gray (TG2) voltage, and a third sum of the .DELTA.TG value for the respective component and a third test gray (TG3) voltage.  However, please consider the following.
|Regarding (a)| During {circle around (2)} period of image display drive (Figure 8; [0028]) Nam’s Vdata is applied to node N1, programming the driving transistor gate-source voltage to a desired level [0068].  It is not until the subsequent {circle around (3)} period, 
The claimed “...imperceptible...” descriptor of the test frame, is interpreted to communicate the lack of a visual artifact during the test frame, as discussed in the instant application [0056]3.  An analogous test frame, similarly not having such a visual artifact, is interpreted to be strongly suggested by Nam’s discussion of applying the compensation data voltage during a period preceding the flow of current across the light emitting element.  Despite an outright statement of the aforementioned {circle around (2)} period being described as “...imperceptible...” as claimed, this above reasoning forms the basis by which Nam is interpreted to read fairly on the limitation.
|Regarding (b)| The indication by Nam that reference compensation values may be updated every sensing period [0085] and the gain/offset values may be updated in a chosen process [0072], in light of the above mapping of Nam to the claimed invention, that analogous teachings of the aforementioned base TG voltage and .DELTA.TG may be updated and thus exist in plurality.  The adjusted TG voltage resulting from the sum of TG voltage and .DELTA.TG, is considered updated on these grounds, and is considered to exist in plurality.  In light of sensing drive – by which the aforementioned reference compensation and gain/offset values are implemented – occurring between adjacent frames, and Nam discussing several tens to several hundreds of frames of operation [0063], at least several tens to several hundreds is similarly descriptive of the number of instances of the sensing drive.  This number is greater than and thus is considered to include the three sums of .DELTA.TG and respective test gray voltage.


Regarding claim 20, Nam discloses the non-transitory, computer-readable medium of claim 17.  Nam discloses the medium wherein the TG2 voltage (Figure 13: e.g. V2) is greater than the TG1 voltage (e.g. V1).   
Nam does not make an outright statement of the medium being provided wherein the TG3 voltage is greater than the TG2 voltage.
However, graphs in Figure 13 representing respective ones of states in the process of compensation are of Nth order, wherein N is equal to or greater than 2 [0081].  Each among said graphs is accordingly shown to be defined for values of pixel application voltage other than V1 and V2, including values greater than V2.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Nam provides a silent teaching of the medium being provided wherein the TG3 voltage is greater than the TG2 voltage, as claimed, in view of the reasoning above.

Nam as applied to claims 1, 10, 17,  above, and further in view of Levey et al. (2010/0225634; hereinafter Levey).

Regarding claim 6, Nam discloses the method of claim 1.  
Nam does not expressly state the method being provided wherein determining the .DELTA.TG comprises interpolating the first V.sub.GS with a lookup table. 
However, Levey’s current control through display elements with a driving transistor [0002] produces compensation of driving transistor control signal using a look up table [0035] and engaging a process of interpolation [0145] to achieve said compensation without complex circuitry, external devices or decreasing aperture ratio [0035].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Nam to be modified as further comprising determining the .DELTA.TG comprises interpolating the first V.sub.GS with a lookup table in view of the teaching of Levey to achieve compensation without complex circuitry, external devices or decreasing aperture ratio. 

Regarding claim 7, Nam in view of Levey discloses the method of claim 6.  
Nam does not expressly state the method being provided wherein the lookup table comprises four or fewer sets of V.sub.GS values and .DELTA.TG values for the component. 

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Nam to be modified wherein the lookup table comprises four or fewer sets of V.sub.GS values and .DELTA.TG values for the component in view of the teaching of Levey to achieve compensation that does not require complex circuitry, external devices or decreasing aperture ratio. 

Regarding claim 15, Nam discloses the electronic device of claim 10.  
Nam does not explicitly disclose the device comprising a memory configured to store a lookup table, wherein the lookup table comprises a three or more sets of voltage control signals and .DELTA.TG values for each first OLED of the electronic display.  
However, Levey’s current control through display elements with a driving transistor [0002] utilizes a table comprising four sets of voltage difference information (TABEL 1, below [0111]).  This is a part of the scheme by which compensation may be achieved without complex circuitry, external devices or decreasing aperture ratio [0035].



Regarding claim 18, Nam discloses the non-transitory, computer-readable medium of claim 17.  Nam discloses the medium comprising instructions to: sense, during the test frame, a plurality of sensed currents for each component of the plurality of components [0054] in response to the applied plurality of adjusted TG voltages to each component of the plurality of components ([0046]: Corresponding to offset and gain of which MDATA is comprised); determine a second plurality of second V.sub.GS signals to apply to the plurality of components of the electronic display of the electronic device (Offset/gain [0072] modify V.sub.GS of DT [0068]) for a next frame immediately following the test frame ([0085]: Updating reference compensation values every predetermined sensing period), each second V.sub.GS signal of the second plurality of second V.sub.GS signals is based at least in part on the temperature of a respective component of the plurality of components [0083]. 
Nam does not expressly state the medium being provided wherein the medium comprising instructions to determine a temperature of each component of the plurality of components based at least in part on the plurality of sensed currents for each component of the plurality of components. 

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the medium of Nam to be modified wherein the medium comprises instruction to determine a temperature of each component of the plurality of components based at least in part on the plurality of sensed currents for each component of the plurality of components in view of the teaching of Levey to establish compensation that does not require complex circuitry, external devices or decreasing aperture ratio.

Regarding claim 19, Nam discloses the non-transitory, computer-readable medium of claim 17.  
Nam does not explicitly disclose the medium wherein determining the .DELTA.TG value for each component of the plurality of components comprises comparing the respective VGS signal during the prior frame to a lookup table stored in the non- transitory, computer-readable medium, wherein the lookup table comprises three or more sets of V.sub.GS values and .DELTA.TG values for each component of the plurality of components.  


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the medium of Nam to be modified wherein the lookup table comprises three or more sets of V.sub.GS values and .DELTA.TG values for each component of the plurality of components in view of the teaching of Levey to establish compensation that does not require complex circuitry, external devices or decreasing aperture ratio. 

iii.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 10 above, and further in view of Min et al. (2018/0082640; hereinafter Min).

Regarding claim 14, Nam discloses the electronic device of claim 10.  
Nam does not explicitly disclose the device wherein each region comprises a plurality of second OLEDs, and a pixel resolution of the plurality of first OLEDs with the plurality of second OLEDs is finer than a region resolution of the plurality of regions across the electronic display.  
In the same field of endeavor, Min discloses a display device [0002] accounting for the non-uniformity of driving transistor mobility and threshold voltage [0010] using measurements performed by dummy pixels [0100] formed in the display periphery (PXd of Figure 1).  Disposal of dummy pixels, in the shown example, within a single column 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Nam to be modified wherein each region comprises a plurality of second OLEDs, and a pixel resolution of the plurality of first OLEDs with the plurality of second OLEDs is finer than a region resolution of the plurality of regions across the electronic display in view of the teaching of Min to establish uniform image quality across a display. 

iv.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 10 above, and further in view of Marx et al. (2008/0284688; hereinafter Marx)..

Regarding claim 16, Nam discloses the electronic device of claim 10.  
Nam does not explicitly discloses the device wherein at least one value of the plurality of .DELTA.TG values is a negative value.  
However, Marx teaches that display driving [0001] with current control means (4 of Figure 3) whose threshold voltage fluctuates [0014] necessitates a correction voltage being either added or subtracted, pending the current control means’ use of a positive or negative control voltage [0044].


Allowable Subject Matter
Claims 2 – 5, 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Nam discloses the method of claim 1.  
The cited prior art fails to singularly or collectively disclose the method wherein sensing, during the test frame, a first current of the component in response to the adjusted TG voltage; applying a second adjusted TG voltage to the component during the test frame, wherein the second TG voltage comprises a second sum of the .DELTA.TG and a second base TG voltage; and sensing, during the test frame, a second current of the component in response to the second adjusted TG voltage.  
Thus, claim 2 is objected to.

Claims 3 – 5 depend from and inherit the limitations of claim 2.
Thus, claims 3 – 5 are objected to.



The cited prior art fails to singularly or collectively disclose the device wherein the controller is configured to: sense, during the test frame, a first plurality of first currents of the first OLEDs in response to the plurality of adjusted TG voltages; apply a second plurality of second adjusted TG voltages to the plurality of first OLEDs of the electronic display during the test frame, wherein each second adjusted TG voltage of the second plurality of second adjusted TG voltages comprises a respective second sum of the respective .DELTA.TG value of the plurality of .DELTA.TG values and a second base TG voltage; and sense, during the test frame, a second plurality of second currents of the first OLEDs in response to the second plurality of second adjusted TG voltages.  
Thus, claim 11 is objected to.

Claims 12, 13 depend from and inherit the limitations of claim 11.
Thus, claims 12, 13 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Kishi et al. (2016/0111044) compensates for the influence of temperature on drive transistor and electro-optical element [0106] by the use of a monitor row that alternates on a per-frame basis [0201].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph number according to PG Publication US 2019/0057633.
        2 Paragraph number according to PG Publication US 2019/0057633.
        3 Paragraph number according to PG Publication US 2019/0057633.